DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, readable on claims 1, 2, 5-15 and 17 in the reply filed on 3/3/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation “when at least one of the corners of the cover member is separated inward in a radial direction from the inner peripheral surface of the housing space at a predetermined separate distance in the lens unit, the predetermined separate distance between the corners and the inner peripheral surface 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatase et al. (US Patent Application Publication No. 2017/0307872, hereinafter Hatase).

In regard to claim 1, Hatase discloses a lens unit (15, Fig. 40), comprising: 
a holder (61) having a housing space (Fig. 40);  
(93); 
a diaphragm means (51); and 
a cover member (91), 
wherein the lens, the diaphragm means and the cover member are housed individually in the housing space having a circular cross-section (Figs. 40,42), 
side surfaces of the cover member are formed in a polygonal prism with even- numbered corners (via 4 corners, Fig. 40), the side surfaces continuing from a front end surface to a rear end surface which is located nearer to the lens (Figs. 40,42),
at least two of the corners of the polygonal prism are in contact with an inner peripheral surface of the housing space of the holder for housing the cover member (Fig. 40),
a gap is formed between each of the side surfaces of the cover member and the inner peripheral surface of the holder in the lens unit (Fig. 40), and
an effective area of a light beam is located inside a light receiving area having a polygonal shape surrounded by a peripheral edge of the front end surface of the cover member (Fig. 40 illustrates the end of the cover having a square light receiving area).

In regard to claim 2, Hatase teaches wherein the side surfaces of the cover member are formed in a quadrangular prism (Fig. 40), the side surfaces continuing from the front end surface to the rear end surface (Fig. 40), at least two of the corners of the (Fig. 40), the gap is formed between each of the side surfaces of the quadrangular prism of the cover member and the inner peripheral surface of the holder in the lens unit (Fig. 40), and the effective area of the light beam is circular and located inside the light receiving area having a quadrangular shape surrounded by the peripheral edge of the front end surface of the quadrangular prism of the cover member (the effective area of the light beam is capable of being circular and located inside the light receiving area since the claim provides no description as to what “an effective area” of the light beam entails, therefore annotated Fig. 40 below illustrates the effective area of the light beam with respect to the light receiving surface).

    PNG
    media_image1.png
    643
    846
    media_image1.png
    Greyscale


In regard to claim 6, Hatase teaches wherein the cover member is chamfered at the corners where the front end surface and each of the side surfaces intersect so that a chamfered surface is formed between the front end surface and the side surfaces of the cover member (Fig. 40 illustrates the chamfered surfaces (224) of the cover member).

In regard to claim 7, Hatase teaches wherein a length of the chamfered surface of the cover member is 0.3 mm or less in a radial direction (the chamfered surface are arranged longitudinally and therefore are 0 mm in the radial direction).

In regard to claims 8 and 17, Hatase teaches wherein an inner diameter of the housing space of the holder for housing the cover member is 0.4 mm to 8 mm (Par. 97 teaches of the outer diameter of the housing being 1mm and the thickness of the sheath being 0.1mm, therefore the inner diameter of the housing space would be 0.8mm).

In regard to claim 9, Hatase teaches wherein a thickness from the front end surface to the rear end surface of the cover member is 0.01 mm to 0.5 mm (Par. 112).

In regard to claim 10, Hatase teaches wherein an inner diameter of a diaphragm in the diaphragm means is 0.01 mm to 0.3 mm (Fig. 42 illustrates the diaphragm being substantially smaller then the width of the cover glass which is 0.5mm and therefore the diaphragm would fall within the range of 0.01 to 0.3mm in diameter), and a field angle of the lens is 150° or less (the field angle is between 60 – 90 degrees, Par. 105).

In regard to claim 11, Hatase teaches wherein a marking protrusion (145,146) extending from the inner peripheral surface of the holder inward in a radial direction is  (Fig. 40). 

In regard to claim 12, Hatase teaches wherein a filler (145,146) is filled in the gap formed between each of the side surfaces of the cover member and the inner peripheral surface of the holder (Fig. 40).

In regard to claim 14, Hatase teaches wherein the lens unit is installed on a distal end of a sensor module (33) of an endoscope (Fig. 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (US Patent Application Publication No. 2017/0307872, hereinafter Hatase) in view of Wilson et al. (US Patent Application Publication No. 2018/0213207, hereinafter Wilson).

In regard to claim 13, Hatase fails to disclose the diaphragm means is a diaphragm pattern masked by photo-etching at least on one of the front end surface and the rear end surface of the cover member.
Wilson teaches an analogous endoscope comprising a lens array and coating an aperture mask on the lens array.   To create the aperture mask, a black chrome or other opaque material may be deposited on surface of the lens array and patterned by photo-etching.  Additionally, the black chrome can be applied and patterned on a glass substrate (Par. 61).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the aperture of Hatase to be coated directly on a surface of the cover glass as taught by Wilson as a matter of design choice for limiting the amount of light received by a lens unit.  Applying the aperture mask directly to the cover glass would further reduce the number of components required to assemble the lens unit.  There being no unexpected results in substituting the aperture of Hatase with the black chrome patterned by photo-etching as taught by Wilson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 26, 2022